Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to Applicant’s amendment filed August 25, 2021 in reply to the First Office Action on the Merits mailed May 25, 2021. Claims 1, 2, 4, and 7 have been amended; claim 3 has been canceled; and no claims have been newly added. Claims 4-7 have been withdrawn. Claims 1, 2, and 4 are under examination. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
	Claims 1 and 2 have been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the First Office Action on the Merits mailed May 25, 2021 is hereby withdrawn.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 provides in a wherein clause that “the lethal dose of radiation is from 1 Gy to 8.5 Gy”. Applicant does not point to where they find support for this limitation in the original specification. While the specification clearly discloses and thus supports lethal doses of 840 cGy and 845 cGy (i.e. 8.4 Gy and 8.45 Gy, respectively), specifically for mice, the specification does not appear to provide adequate support for the much broader claimed range of a lethal dose of 1 Gy to 8.5 Gy. 
This constitutes new matter. Claims 2 and 4 depend from claim 1.
Applicant notes that “the specification clearly states that acute radiation exposure in humans appears at even very low radiation doses such as 1 Gy”. Indeed, this is true. However, the specification never equates “acute radiation exposure” to “death” (i.e. a lethal dose), and thus a dose that is sufficient to induce e.g. acute radiation syndrome is not necessarily a lethal dose. Indeed, as one of ordinary skill in the art would recognize, acute radiation syndrome can manifest merely as e.g. a headache, nausea, and perhaps even vomiting, but not death.  
Applicant’s reported findings from the literature that the LD50 is about 2.5-5 Gy and that the median lethal dose for humans is about 3 Gy is information not expressly 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gefter (WIPO International Application Pub. No. WO 2004/056388), in view of Koechling et al. (Br. J. Pharmacol. 2010; 70(4): 580-587).
Applicant Claims
Applicant’s elected subject matter is directed to a method for prolonging the survival of a subject exposed to an ionizing radiation dose of 1-8.5 Gy (i.e. 100-850 Rads) comprising administering to the subject between 24-48 hours subsequent to said exposure an effective amount of degarelix, whereby the degarelix results in an increase in platelet levels in the subject. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Gefter discloses a method for treating immune system injury comprising administering to a subject exposed to a “high” dose of ionizing radiation, e.g. 600-1500 Rads (i.e. 6-15 Gy), an “effective amount” of e.g. a luteinizing hormone releasing 
Koechling et al. disclose that histamine-mediated systemic anaphylactic reactions are a potential side-effect of gonadotropin-releasing hormone (GnRH) antagonists, and that in comparative studies, degarelix displayed the lowest capacity to release histamine with no significant effect on basal histamine levels at all, whereas abarelix showed the highest potential to cause histamine release with a significant increase over basal histamine levels (see e.g. abstract; discussion).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Gefter does not explicitly disclose that the LHRH antagonist is degarelix. This deficiency is cured by the teachings of Koechling et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Gefter and Koechling et al., outlined supra, to devise Applicant’s instantly claimed method. 
Gefter discloses a method for enhancing innate immune system function injured by radiation exposure (i.e. treating radiation injury) comprising administering preferably e.g. abarelix to a subject suffering from radiation-induced innate immune system injury. 
Moreover, since Koechling et al. disclose that histamine-mediated systemic anaphylactic reactions are a potential side-effect of gonadotropin-releasing hormone (GnRH) antagonists, and that in comparative studies, degarelix displayed the lowest capacity to release histamine with no significant effect on basal histamine levels at all, whereas abarelix showed the highest potential to cause histamine release with a significant increase over basal histamine levels; one of ordinary skill in the art would be motivated to employ degarelix instead of abarelix in the Gefter method, with the reasonable expectation that the resulting method will successfully enhance innate immune system function in the subject in need thereof without triggering an adverse histamine-induced systemic anaphylactic reaction.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed .
Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “Gefter fails to teach or suggest that administration of a LHRH antagonist…prolongs the survival of a subject”, that “Gefter does not equate enhancing innate immune system function injured by radiation exposure as being a reliable and accurate predictor of prolonged survival”, and “nor does Gefter provide the skilled artisan with a motivation to administer a LHRH antagonist…between 24-48 hours subsequent to exposure to a lethal dose of ionizing radiation”. 
The Examiner, however, would like to point out the following:
1. One of ordinary skill in the art, in following the teachings of the cited prior art, would be motivated to perform the same requisite active steps of the instantly claimed method, administering a “therapeutically effective amount” of e.g. an LHRH antagonist to a subject who has been exposed to a lethal dose of radiation, and indeed for the same purpose, i.e. to treat acute radiation injury e.g. by increasing platelet levels. Since the prior art thus renders obvious the same method, the method is simply not patentable. 
2. Gefter concerns a method for treating radiation injury, and discloses that immune system injury initially manifests itself as a decrease in circulating lymphocytes over the first 12-48 hours subsequent to radiation exposure. To treat the radiation injury, 
3. Gefter discloses the actual claimed method, and this alone is sufficient to preclude the patentability of the claimed method. Gefter need not disclose Applicant’s own motivation for devising and/or performing the claimed method, and the specific physiological effects Applicant has documented, even if Applicant was the first to discover these physiological effects. For example, Gefter need not expressly disclose that the method prolongs survival or facilitates the repair of hematopoietic injury. Because Gefter leads one of ordinary skill in the art to thus perform the same active not to prolong survival and not to increase platelet and/or reticulocyte levels in the subject so as not to infringe on Applicant’s intellectual property. Clearly, this would be absurd. The physiological effects, including the ability to survive, produced are not the work of the hand of man, or even the one that first discovered them, but rather will naturally follow without regard for whether Gefter or Applicant, whether Caltech or MIT, or whether Queen or worm.
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/DAVID BROWE/Primary Examiner, Art Unit 1617